         Case 4:19-cv-01120-ACA Document 39 Filed 12/07/20 Page 1 of 8                   FILED
                                                                                2020 Dec-07 PM 02:19
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DVISION

JOSHUA OTWELL
and DANNA LEE OTWELL,
                                                  Case No. 4:19-cv-01120-ACA
      Plaintiffs,

vs.

HOME POINT FINANCIAL CORP.,

      Defendant.


                       DEFENDANT’S REPLY
         TO PLAINTIFFS’ RESPONSE TO SUMMARY JUDGMENT

       Comes now the Defendant, Home Point Financial Corp., to reply to the

Plaintiffs’ Response [doc. 34] to its Motion for Summary Judgment [docs. 26-28].

Plaintiffs’ claim for negligent and wanton conduct (Count IV) was dismissed by

the court with prejudice on October 2, 2020 [order, doc. 21]. Since then the parties

have stipulated to the dismissal of Plaintiffs’ claims for negligent and wanton

supervision (Count III) and fraud or suppression (Count VI) with prejudice [Stip.

of Dismissal, doc. 36]. Home Point states as follows in support of its Motion for

Summary Judgment as to Plaintiffs’ three remaining claims under RESPA (Count

I), the FDCPA (Count II), and invasion of privacy (Count V):




                                    Page 1 of 8
           Case 4:19-cv-01120-ACA Document 39 Filed 12/07/20 Page 2 of 8




      I.       The Otwells have no evidence of a RESPA violation.

      The Otwells claim that after agreeing to and completing a three-month Trial

Payment Plan (a “TPP”), Home Point violated RESPA by failing to offer them a

loan modification and taking steps to foreclose while the Otwells were still “under

loss mitigation review.” Am. Compl., doc. 34, pgs. 34-35, ¶¶188-191. This claim

was proven false when Home Point introduced copies of the loan modification

[doc. 26-10] and proof of its delivery to the Otwells [doc. 27-2]. All the collection

efforts at issue in this claim – and Plaintiffs’ other remaining claims - came after

the Otwells’ failed to sign or return the loan modification [doc. 27-1, see also

Home Point Affidavit, doc. 26-6, pg. 3, ¶10]. This evidence resolves the alleged

RESPA violation – and similarly all Plaintiffs’ other claims - in favor of Home

Point. Judgment is due in its favor as a matter of law.

      Now that they can no longer deny its existence, the Otwells suggest that they

were confused about the modification and that a genuine issue under RESPA arose

when Home Point refused to provide a “clarification.” MSJ Response, doc. 34, pgs.

18-20. No authority is cited – or known to exist – that would support this

contention. RESPA does not even require that Home Point provide the Otwells a

loan modification, or any default mitigation option for that matter. RESPA requires

only that the Otwells be considered for available mitigation options – which they

were – and afforded a brief respite from foreclosure proceedings during the process


                                     Page 2 of 8
        Case 4:19-cv-01120-ACA Document 39 Filed 12/07/20 Page 3 of 8




– which was afforded. MSJ Response, doc. 19 (discussing generally application of

12 C.F.R. §1024.41(b) and (c)). This new excuse for the Otwells non-performance

does not give rise to any RESPA issues.

      Consider too that the excuse is not credible. The TPP refers explicitly to

“FHA Partial Claim” [doc. 26-9, pg. 1]. An industry term, that should be well

familiar to the Otwells’ well-experienced legal counsel, an “FHA Partial Claim” is

a government program for mortgage relief offered by the Federal Housing

Authority, a division of the Department of Housing and Urban Development.

www.hud.gov/program_offices/housing/sfh/nsc/lossmit. An FHA Partial Claim

cures the defaulting borrower’s past due balance, bringing the loan current and

allowing it to be reinstated. Id. In exchange HUD takes a promissory note from the

defaulting borrower and a subordinate mortgage on the property. Id. It is most

telling that the Otwells’ summary judgment response portends a material flaw in

the modification is its inclusion of a note and mortgage “made payable to the

government, not Home Point” [Response, doc. 34, pg. 18]. If this was a surprise to

the Otwells, what exactly did they think the TPP meant by an FHA Partial Claim?

The inclusion of the government, not Home Point, is the very namesake feature of

an FHA Partial Claim. The loan modification package offered to the Otwells fits

the exact model of an FHA Partial Claim. It includes a promissory note [doc. 26-

10, pgs. 2-3] and a partial claim mortgage [Id. pgs. 4-7], each made to the benefit


                                   Page 3 of 8
        Case 4:19-cv-01120-ACA Document 39 Filed 12/07/20 Page 4 of 8




of HUD. These documents are not unusual, incorrect, or overly confusing, they are

exactly what the Otwells signed up for in the TPP.

      The Otwells failed to complete the TPP by failing to sign and send back the

loan modification. This failure, not any action or omission by Home Point, is the

one true cause of the subsequent foreclosure activities. Home Point has not failed

in any measure to comply with RESPA or the TPP. Home Point is not to blame for

the Otwells’ failure. In the absence of evidence that Home Point violated RESPA,

there can be no genuine issue as to any material fact, so Home Point is entitled to a

judgment in its favor as a matter of law.

      II.    The Otwells have no evidence of an FDCPA violation.

      The Otwells’ three-paragraph, shotgun-style FDCPA claim incorporates one

hundred sixty-eight separate averments by reference, offering only that the acts and

omissions described “violate the FDCPA.” Am. Compl. doc. 7, pg. 36, ¶¶197-199.

The paragraphs incorporated by reference include an “Introduction” [doc. 7, ¶¶4-

12], a description of a prior lawsuit [¶¶13-25], background information about the

transfer of the Otwells’ loan to Home Point [¶¶26-34], and a host of other

averments unrelated to issues governed by the FDCPA. Of the pertinent averments,

the Otwells designate what would otherwise be regarded as ordinary foreclosure

efforts – e.g. account statements, door hangers, newspaper ads, foreclosure notices,

etc. – as violations of the FDCPA, made so by an alleged lack of legal authority


                                     Page 4 of 8
        Case 4:19-cv-01120-ACA Document 39 Filed 12/07/20 Page 5 of 8




arising from Home Point’s alleged failure to offer a permanent modification after

completion of the TPP. See e.g. Am. Compl. doc. 7, ¶¶115-133 and 170-176.

Again, the dispositive evidence is copies of the loan modification offered to the

Otwells and proof of its delivery in December 2019 [docs. 26-10 and 27-2]. The

Otwells’ summary judgment response does not offer any evidence or analysis to

contest these facts, or the disposition of their FDCPA claim. Instead, the Otwells

again attempt to shift the focus to allegations about more nebulous concepts.

      The Otwells argue that Home Point’s notice of default and notice of

acceleration are improper because they are combined into one letter [Response,

doc. 34, pgs. 23-25]. However, the record includes the two separate documents: the

notice of default [doc. 26-12, pgs. 1-2] and the notice of acceleration [doc. 26-12,

pgs. 3-5]. The Otwells’ response also critiques the loan balance listed, late charges,

dates, and other items they say are incorrect in the notices [doc. 34, pgs. 25-29].

No evidence is cited or attached to confirm the improprieties suggested. The

Otwells also omit citation of any legal authority that would support a verdict in

their favor based upon any of their assigned critiques. This response fails to raise

or support the existence of a genuine issue of material fact. There being no issue

then left for trial in relation to the FDCPA, Home Point is entitled to a judgment in

its favor on this claim as a matter of law.




                                      Page 5 of 8
          Case 4:19-cv-01120-ACA Document 39 Filed 12/07/20 Page 6 of 8




III.   The Otwells have not alleged and cannot prove an invasion of privacy

       The signature characteristic of the sort of invasion of privacy claimed here

arises from a course of conduct that exceeds the bounds of reasonable behavior and

is repeated with such persistence and frequency as to become a course of

“hounding.” Restatement (Second) of Torts §652B(d) (1977). Alabama courts have

found such “hounding” where creditors telephoned the debtor's home and place of

employment twenty-eight to thirty-five times and went to the debtor's place of

employment to call him a “deadbeat” and a “son of a bitch,” and also in where a

creditor engaged a deliberate “systematic campaign of harassment” based on

approximately twenty phone calls within a period of about one month, late at night

and early in the morning, at home, at work, and to the debtor's parents.

Jacksonville State Bank v. Barnwell, 481 So.2d 863, 865-66 (Ala.1985); Black v.

Aegis Consumer Funding Group, Inc., 2001 WL 228062, at *4–7 (S.D. Ala. Feb.

8, 2001).

       The claim here is plainly an attempt by the Otwells to abide now customary

plaintiff’s strategy of stretching the circumstances to fit as many potential claims

as possible. The Otwells do not even allege the signature course of “hounding.”

Instead, just as they have in their other claims, the Otwells suggest that Home

Point’s     normal,   contractually   and   statutorily   mandated,   pre-foreclosure

communications [Response, doc. 34, pgs. 4-10 and generally Am. Compl., doc. 7,


                                      Page 6 of 8
        Case 4:19-cv-01120-ACA Document 39 Filed 12/07/20 Page 7 of 8




¶¶ 69-163], are somehow transformed into “patently unreasonable” conduct due to

the alleged failure to complete the TPP.         This failure, the Otwells’ sugges,

undermines Home Point’s right to foreclose.

      Even if the facts alleged are accepted as true, there is no case or other

authority cited - or known to exist - that would allow the standard collection

activities alleged here to be interpreted as a course of conduct repeated with such

persistence and frequency as to become a course of “hounding.” The Otwells’ have

failed to state a claim for invasion of privacy upon which relief can be granted.

      Moreover, the evidence submitted in support of Home Point’s motion for

summary judgment demonstrates that Home Point complied with the terms of the

TPP, dispelling conclusively the Otwells’ most fundamental premise: that Home

Point’s failure to comply with the TPP rendered illegal all its subsequent debt

collection activities. The Otwells’ summary judgment response supplies no further

evidence on this subject. Thus, there being no potential issue of material fact left in

relation to an invasion of privacy, Home Point is entitled a judgment in its favor on

this claim as a matter of law.

      For all the reasons stated herein, Home Point moves the Court to enter

summary judgment in its favor on all the Otwells’ remaining claims.




                                     Page 7 of 8
        Case 4:19-cv-01120-ACA Document 39 Filed 12/07/20 Page 8 of 8




      Respectfully submitted on December 7, 2020.



                                             _s/ Timothy P. Pittman __________
                                             Timothy P. Pittman (ASB-0075-I51P)
                                             RUBIN LUBLIN, LLC
                                             200 Clinton Avenue West, Suite 406
                                             Huntsville, AL 35801
                                             Tel: (678) 281-2972
                                             Fax: (404) 601-5095
                                             tpittman@rlselaw.com
                                             Attorney for Home Point



                         CERTIFICATE OF SERVICE

      I, Timothy P. Pittman, certify that on December 7, 2020, a true and correct

copy of the foregoing was served upon all parties as follows:

      John G. Watts                                via CM/ECF email
      M. Stan Herring
      Watts & Herring, LLC
      301 19th Street North
      Birmingham, AL 35203
      john@wattsherring.com
      stan@wattsherring.com

                                             _s/ Timothy P. Pittman __________
                                             Timothy P. Pittman (ASB-0075-I51P)




                                    Page 8 of 8
